Citation Nr: 1710085	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and any other mood disorders.

3.  Entitlement to a disability rating in excess of 10 percent for sciatica, right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Beth A. Blackmore, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2012, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in November 2013.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Concerning the issue of entitlement to service connection for a left shoulder disorder, in a November 2013 Board remand, the RO was ordered to schedule the Veteran for a VA joint examination, with the appropriate specialist, in order to identify the nature and etiology of the Veteran's left shoulder condition.  In a December 2015 VA examination report, the nurse practitioner who administered the examination opined that it was less likely than not that the Veteran's injury was incurred in or caused by an event or incident during his active service, because he was not diagnosed with a left shoulder condition.

However, in a January 2017 VA treatment report, the Veteran was assessed with an abnormal electrodiagnostic examination.  The examiner noted that there was evidence of left moderate median nerve impingement neuropathy at or distal to the wrist.  The examiner opined that this was consistent with left moderate carpal tunnel syndrome.  There was also evidence of left ulnar neuropathy.  A subsequent January 2017 VA treatment report listed "cervicalgia" as an active problem for the Veteran.  The treatment report also noted that the Veteran had reduced range of motion and pain in his left shoulder.  There was positive Tinel's on left at ulnar sulcus.  The Veteran was assessed with cervical spondylosis.  Based on these VA examination reports that show that the Veteran has some kind of left shoulder condition, a new VA examination is necessary to determine what, if any, left shoulder disability the Veteran has, and if it is etiologically related to active service.

The Board notes that in a June 2014 notice of disagreement (NOD) the Veteran disagreed with the May 2014 rating decision that denied service connection for an acquired psychiatric disability, an initial disability rating of 10 percent for sciatica, and entitlement to a TDIU.  As a result, the issuance of a statement of the case (SOC) for these issues is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2016).




Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his left shoulder disorder.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his attorney an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of any current left shoulder condition.  The examiner must review the claims file, and that review should be noted in the report.  The examiner is specifically requested to consider, in reaching an opinion, the 2017 VA treatment reports noting left moderate median nerve impingement neuropathy and cervicalgia.  

a. The examiner should provide an opinion whether it is at least as likely as not (a 50 percent probability or greater) that any left shoulder condition was caused or aggravated by the Veteran's active service.  

b. The examiner is specifically asked to consider, in reaching an opinion, the Veteran's February 2012 testimony that in the winter of 1981, during active service, he slept on the cold ground and awoke with his shoulder "snapping" and "clicking," and his continued right shoulder symptoms since that time.

3. Provide the Veteran and his attorney with a Statement of the Case regarding the issues of entitlement to service connection for an acquired psychiatric disability, an initial disability rating in excess of 10 percent for sciatica, right lower extremity, and entitlement to a TDIU.  Please advise the Veteran and his attorney of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




